UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR AMENDMENT NO. 1 CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-55408 Ameritor Security Trust (Exact name of registrant as specified in charter) 4400 MacArthur Blvd NW, Suite 301, Washington, DC 20007 (Address of principal executive offices) (Zip code) Ameritor Financial Corporation 4400 MacArthur Blvd NW, Suite 301, Washington, DC 20007 (Name and address of agent for service) Registrant's telephone number, including area code:202-625-6000 Date of fiscal year end: 06/30/2010 Date of reporting period:06/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. AMERITOR SECURITY TRUST ANNUAL REPORT June 30, 2010 Dear Shareholder: As of the fiscal year ended June 30, 2010, the Fund had 2,412,442.165 shares outstanding and each share had an audited Net Asset Value (“NAV”) of $ 0.12. This NAV compares with an audited NAV of $.15 at June 30, 2009 and an unaudited NAV of $0.16 per share at December 31, 2009. During the year ended June 30, 2010, Ameritor Financial Corp., the Fund’s Advisor, was responsible for management of the Fund’s portfolio. As portfolio manager, Ms. Carole Kinney has generally continued her investment strategy of using fundamental analysis to identify and purchase securities she believes are undervalued and which have the potential for capital appreciation.However, given historically unprecedented market volatility, we are becoming more defensive by positioning the Fund in the stocks of companies which have a history of paying dividends in ever increasing amounts. We believe that the yield afforded by these stocks works to offset, to a substantial degree, the market risk associated with volatility. The Fund’s portfolio of securities had an unrealized loss of $55,201 (15.39%) (without taking into account Fund expenses).However, taking into account those expenses, which we must, the Fund was down 37%.This compares to an increase of 19.9% for the Russell 2000 Index and a increase of 12.12% for the S&P 500 Index. This market has been very difficult to navigate, with erratic fluctuations in individual sectors. The Fund’s under performance was largely the result of being invested in sectors which dramatically under performed the market. As outlined below, we are embarking onsector rebalancing in an effort to reduce exposure to underperforming sectors. This necessarily involves taking some realized losses with the goal of ultimately recouping the losses through an improved sector allocation. We also are considering allocating a portion of the Fund’s assets to index and/or sector ETF’s to reduce company specific risks until the market stabilizes.We continue to cut costs at all available junctures and hope to be able to continue this trend. Obviously however, the depressed economy has made this an increasingly daunting process. Our portfolio strengths and gains are attributable primarily to our exposure in electric/power, metals, minerals and computers. Medical, banks, and airlines have been lagging.We had neutral, or nearly neutral, performance in communications, manufacturing and retail sectors.As outlined below, we look forward to refining the portfolio during the first half of the new fiscal year focusing on increasing our dividend yields and reallocating to sectors we believe present the greatest risk/ reward profiles. The market has seesawed over the past six months and appears to be range bound between S&P 1,025 and 1,150.We have seen nothing in terms of economic commentary or market price action that would dissuade us from our view that the range bound market will continue at least until year end. The down side, we believe, is supported by the low probability of a double-dip and by growing evidence of a modest and shallow economic expansion that is capable of sustaining itself. On the other hand, the upside is capped by the current economic soft patch and by several nontraditional headwinds such as higher marginal tax rates, costly regulation, state and local government imbalances and, of course, unemployment. Accordingly, we may take advantage of this range bound market and engage in some short term trading opportunities in order to hopefully enhance overall Fund performance. In addition, the range bound market should provide us with the opportunity to rebalance the portfolio at the high end of the range by selling some of our positions in underperforming sectors and reallocating to the sectors in which we believe will outperform in the next year. The sectors which we believe may outperform, and accordingly deserve overweighting include tech, industrials (particularly aerospace) and materials. We would look to reduce exposure in the financials and consumer discretionary (particularly retail). Right now, we believe that we must balance attractive valuations (the forward P/E for the S&P 500 is now under 12x vs. an average over the past three decades of 15.5x and about 17x when inflation and interest rates are quiescent as they are now) and solid earnings against elevated macroeconomic risks. This may involve maintaining higher cash levels than normal after selling at the high end of the range and waiting for entry points at the low end of the range as part of the reallocation process. As part of this strategy, we are considering using the generated cash to purchase high yield corporate bonds for these temporary purposes through an ETF such as iShares iBoxx $ High Yeild Corporate Bond Fund (HYG) as opposed to short term treasuries which are yielding only about 15 basis points As you no doubt are aware, Congress and the regulatory agencies, primarily as the result of the Sarbanes/Oxley Act, have put extra expense burdens on all mutual funds.These expenses are unimportant to larger institutions from a percentage standpoint, but we smaller funds are subject to the same oversight rules while operating with a much smaller asset base.These expenses impact heavily on the Fund’s performance.We are making every effort to reduce our expenses and we will continue to do so in all respects.We also continue to explore avenues which may be available to increase the Fund’s assets which in turn would operate to reduce the overall expense ratio and increase the Fund’s performance. The performance data quoted represents past performance and investment return and principle value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost.Please remember that past performance does not guarantee future results and current performance may be higher or lower than the performance data quoted. Our thanks to our Board and our many shareholders for their support during our many years of operation. Very truly yours, Jerome Kinney President JK:md REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Ameritor Security Trust Fund Washington, D.C. We have audited the accompanying statement of assets and liabilities, including the schedule of portfolioinvestments, of Ameritor Security Trust Fund as of June 30, 2010 and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of June 30, 2010, by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Ameritor Security Trust Fund as of June 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended in conformity with auditing standards generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania September 9, 2010 AMERITOR SECURITY TRUST FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of Net Assets) June 30, 2010 Sector Breakdown AEROSPACE 2.22% AIRLINES 0.94% BANKS 3.61% BEVERAGES 3.13% BUILDING PRODUCTS 2.49% CABLE TV 1.19% CELLULAR TELCOM 2.31% COAL 2.31% COMMUNICATIONS 1.09% COMPUTERS 25.43% E-COMMERCE 2.53% ELECTRIC/POWER 4.42% FINANCE 0.76% LODGING 1.54% MACHINERY 2.90% MANUFACTURING 4.09% MEDICAL 11.74% METALS 2.88% MINERALS 2.21% OFFICE SUPPLIES 0.98% OIL 10.33% OIL & GAS 2.28% PUBLISHING 1.44% REHAB CENTERS 1.68% RETAIL 3.02% SAVINGS & LOAN 0.03% SEMICONDUCTORS 1.33% SHOES 1.09% CASH EQUIVALENTS 3.03% Total Investments 103.00% Liabilities in excess of other assets (3.00%) Total Net Assets 100.00% AMERITOR SECURITY TRUST FUND SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2010 Number Market of Shares Description Value COMMON STOCKS: 99.97% AEROSPACE 2.22% United Technologies, Corp. AIRLINES 0.94% Jetblue Airways, Corp.* BANKS 3.61% HSBC Holdings PLC - ADR Bank of America, Corp. Citigroup, Inc. BEVERAGES 3.13% Pepsico, Inc. BUILDING PRODUCTS 2.49% Home Depot, Inc. Lowes Companies, Inc. CABLE TV 1.19% Comcast, Corp. CELLULAR TELCOM 2.31% Verizon Communications Alcatel Lucent ADR * COAL 2.31% Alliance Resource, LP. COMMUNICATIONS 1.09% Cisco Systems, Inc. * 29 Nortel Networks, Corp. * 1 Number Market of Shares Description Value COMPUTERS 25.43% Apple, Inc. * International Business Machines, Corp. Dell, Inc. * E-COMMERCE 2.53% Shanda Interactive Entertainment, Ltd. * Nutrisystem, Inc. ELECTRIC/POWER 4.42% Consolidated Edison, Inc. American Electric, Inc. FINANCE 0.76% Western Union, Co. LODGING 1.54% Marriott International, Inc. MACHINERY 2.90% Flowserve, Corp. MANUFACTURING 4.09% Honeywell International, Inc. Ingersoll Rand, Co. Ltd. CL-A General Electric, Co. MEDICAL 11.74% Johnson & Johnson Amgen, Inc. * Medtronic, Inc. Novartis AG - ADR Wellpoint, Inc. * Number Market of Shares Description Value METALS 2.88% Freeport McMoran Copper Alcoa, Inc. MINERALS 2.21% Northern Dynasty Minerals * OFFICE SUPPLIES 0.98% Staples, Inc. OIL 10.33% Schlumberger, Ltd. Occidental Petroleum, Corp. Canadian Natural Resources Halliburton, Co. OIL & GAS 2.28% Nabors Industries, Ltd. * Chesapeake Energy, Corp. PUBLISHING 1.44% Mcgraw Hill, Cos., Inc. REHAB CENTERS 1.68% Psychiatric Solutions, Inc. * RETAIL 3.02% Walmart Stores, Inc. Walgreen, Co. SAVINGS & LOAN 0.03% Washington Mutual, Inc. 74 Number Market of Shares Description Value SEMICONDUCTORS 1.33% Intel, Corp. SHOES 1.09% Crocs, Inc. * Total Common Stock (Cost $347,400) Par SHORT TERM INVESTMENTS 3.03% Evergreen Institutional Money Market Fund (Cost $8,846) TOTAL INVESTMENTS: (Cost: $356,246)** 103.00% Liabilities in excess of other assets -3.00% NET ASSETS 100.00% *Non-income producing **Cost for Federal income tax purposes is $356,276 and net unrealized depreciation consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 ASSETS Investments at value (identified cost of $356,246) (Notes 1 & 4) $ Cash 11 Due from affiliates Receivables: Dividends Prepaid insurance Total assets ACCRUED LIABILITIES Accrued expenses Total liabilities NET ASSETS $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE ($292,305/2,412,442 shares outstanding) $ COMPONENTS OF NET ASSETS At June 30, 2010, there was an unlimited amount of no par value shares of beneficial interest and the components of net assets are (Note 1): Paid in capital $ Accumulated net realized losses on investments ) Net unrealized depreciation of investments ) Net assets $ See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENT OF OPERATIONS YEAR ENDED JUNE 30, 2010 INVESTMENT INCOME Dividends (net of foreign withholding taxes of $69) $ Interest 4 EXPENSES Administrative services (Note 2) $ Legal and audit fees Transfer agent fees (Note 2) Accounting fees Investment advisory fees (Note 2) Custody fees Directors Shareholder reports Miscellaneous Total expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAINS/LOSSES ON INVESTMENTS: Net realized loss on investments ) Net decrease in unrealized depreciation on investments Net gain on investments Net decrease in net assets resulting from operations $ ) See Notes to Financial Statements AMERITOR SECURITY TRUST FUND STATEMENTS OF CHANGES IN NET ASSETS Year ended Year ended June 30, 2010 June 30, 2009 OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Change in unrealized depreciation of investments ) Net increase/(decrease) in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS (NOTE 3) Net decrease in net assets resulting from capital share transactions ) ) Net (decrease) in net assets ) ) Net assets at beginning of year NET ASSETS at the end of the year $ $ See Notes to Financial Statements AMERITOR SECURITY TRUST FUND FINANCIAL HIGHLIGHTS FOR A SHARE OUTSTANDING THROUGHOUT THE YEAR Year Ended Year ended Year ended Year ended Year ended June 30 2010 June 30 2009 June 30 2008 June 30 2007 June 30 2006 Per Share Operating Performance Net asset value, beginning of year $ Income from investment operations- Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) Net asset value, end of year $ Total Return %) %) %) %) % Ratios/Supplemental Data Net assets, end of year (000's) $ Ratio to average net assets Expense ratio - net * % Net (loss) * %) %) %) %) %) Portfolio turnover rate 0
